Mr. Chief Justice Shahkev
delivered the opinion of the court.
This is an appeal from the circuit court of Lawrence county. The jury found for the plaintiff below more than he was entitled *20to upon the evidence, and- on this account the defendants moved the court for a new trial. The plaintiff, before the motion was decided, came into court and entered a remittitur for the excess found, and after this entry the court refused the motion for a new trial, and thereon the defendants appealed.
A motion for a new trial is always directed to the sound discretion of the court under the evidence in, the case.
The record in this case shows that the remittitur was to the full amount of the excess, as shown by the testimony relied on by the defendants in support of their motion. If, then, it was clear to the court that the verdict, after deducting the amount of the remittitur, was right and supported by the testimony, it was then clearly a matter within the discretion of the court below, and we think they did not err in refusing the motion.
Judgment below affirmed.